Title: To George Washington from Ludwell Lee, 20 July 1797
From: Lee, Ludwell
To: Washington, George



Sir
Shuters hill 20th July 1797

The Cook I wish to dispose of, is at present under inoculation—As soon as he recovers, & is perfectly out of the way of communicating the disorder, he shall come down to Mount Vernon—You are perfectly welcome to keep him, till you have had a satisfactory trial of him—If he pleases you, I am sure we shall not disagree about his price.
I have here about fifty bushels of Rye, but it is not yet cleaned from the chaff—I will have it done tho immediately, & if you can make it convenient, to send for it, about the middle or latter end of next week, it shall be ready for you, at the Cash price of Rye in Alexandria. With the highest sentiments of respect & esteem I have the honor to be Sir Your most Obedt Servant

Ludwell Lee

